Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 remain pending.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 41 - Line 5 identifies splines with reference sign “322”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solenoid” as recited in Claims 10-11 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 & 11 are objected to because of the following informalities:  
Claim 8 - Lines 5-6 recites how “both the pump shaft and motor are prevented from rotating in the reverse direction” where it should recite “both the pump shaft and the motor shaft are prevented from rotating in the reverse direction”.
Claim 11 refers to “the shaft” in Line 2.  However, for clarity the claim should specify that this is referring to “the motor shaft”. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 42 & 43 both identify the “insert” with reference character “322”, but the specification previously identifies the insert as being “320” and the splines as being “322”.
Paragraphs 45 & 48 both identify the “insert” with reference character “310”, but the specification previously identifies the insert as being “320” and the shell as being “310”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first ratcheting mechanism” & “second ratcheting mechanism” in Claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the applicant’s specification, the ratcheting mechanisms are illustrated in Figure 7 (see Paragraph 56), which shows the ratcheting mechanisms comprises pawls (724) and teeth (732), also see Paragraph 58.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the pump shaft" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a seal shaft”, however this renders the claim indefinite because “a seal shaft” was also recited in Claim 5, so it is not clear if Claim 6 is referring to a different “seal shaft” from what was recited in Claim 5 OR Claim 6 was meant to refer to the same “seal shaft” that was recited in Claim 5.
To expedite prosecution, Claim 6 will be examined as intending to recite “the seal shaft” to maintain proper antecedent basis with Claim 5.
Claim 7 is rejected by virtue of its dependency on Claim 6.
Claim 15 recites “wherein the directional coupling further comprises a directional lock configured to enable rotation of the motor shaft in the forward direction and prevent and a housing of the motor section”.  It is not clear what the claim was meant to recite.
To expedite prosecution, the examiner will interpret Claim 15 as intending to recite “wherein the directional coupling further comprises a directional lock configured to enable rotation of the motor shaft in the forward direction and prevent rotation of the motor shaft in the reverse direction with respect to a housing of the motor section” (this interpretation is based on the similar wording used in Paragraph 11 & Claim 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US 2010/0150751 A1) (Merrill hereinafter) in further view of Chelaidite (US 2018/0316240 A1) (Chelaidite hereinafter), and as evidenced by Breitzmann et al (US 2014/0368143 A1) (Breitzmann hereinafter).
Regarding Claim 1, Merrill discloses:  An electric submersible pump (ESP) system (8) comprising: 
a motor section (36); 
a pump section (15); and 
a coupling (24) that is configured to allow a motor shaft (40) of the motor section (36) to rotate in a forward direction when the motor section is powered on (Figure 1; Paragraph 20; Merrill teaches the use of a splined coupling for rotatably connecting the motor shaft (40) to the seal shaft (14), where this coupling would be “configured” to allow the motor shaft to rotate in the forward direction & in the reverse direction).  
Merrill fails to disclose the coupling being a directional coupling that is configured to prevent the motor shaft from rotating when the motor section is powered off.
However, Chelaidite teaches how an electric motor (100) which can be used to drive a pump (see Paragraph 2), where the motor comprises a directional coupling (124) that is configured to allow the motor shaft (146) of the motor section (100) to rotate in a forward direction when the motor section is powered on, and to prevent the motor shaft (146) from rotating when the motor section is powered off (see Paragraphs 8 & 56).  Please note the proposed modification is to modify Merrill’s coupling (24) such that it allowed the motor shaft to 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill to configure the directional coupling of Merrill to prevent the motor shaft from rotating  when the motor section is turned off, in light of the teaching of Chelaidite.  As described by Chelaidite in Paragraphs 5-6, this would allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque can be transmitted to the driven application with high efficiency, while stopping any back driving of the motor after the motor is turned off thereby preventing the release of any generated torque.  FURTHERMORE, such a modification would also provide the benefit of preventing damage of the electric motor due to the reverse rotation of the shaft, as evidenced by Breitzmann in Paragraph 1.
Regarding Claim 4, Merrill in view of Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Chelaidite in view of Claim 1) further teaches:  wherein the directional coupling (Chelaidite: 124) further comprises a directional lock (132) configured to enable rotation of the motor shaft in the forward direction with respect to a housing of the motor section and prevent rotation of the motor shaft in the reverse direction with respect to the housing of the motor section (Chelaidite: Paragraphs 8 & 67).  
Regarding Claim 12, this claim is directed to an apparatus having the same claimed structure as previously recited in Claim 1.  Therefore Claim 12 is rejected under the same prior art and motivations as those used in the rejection of Claim 1.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill & Chelaidite (and as evidenced by Breitzmann), as applied to Claim 1 above, and further in view of Uppal et al (US 2019/0323568 A1) (Uppal hereinafter).
Regarding Claim 10, Merrill in view of Cheladite teaches the invention as disclosed above in Claim 1, wherein Merrill & Chelaidite are both silent regarding:  wherein the directional coupling comprises a solenoid which is configured to disengage the motor shaft when a voltage from a drive unit is applied to the motor section, thereby allowing rotation of the motor shaft, and wherein the solenoid is configured to engage the motor shaft when no voltage is applied to the motor section, thereby preventing rotation of the motor shaft.
HOWEVER, Uppal (it is noted that while Uppal is not directed to an ESP assembly, this reference is still directed to the structure of a one-way clutch assembly for controlling the rotational direction of a shaft.  Therefore, Uppal is analogous because it is also directed to a locking mechanism for preventing the shaft from rotating in a specific direction) does teach having a one-way clutch assembly (420) with an inner race (436) rotating within a stationary outer race (422; Paragraph 76 describes an embodiment where the outer race (422) includes an outer ring a plurality of passive teeth (434) which engage with a locking strut (450) actuated by a solenoid (Paragraph 58) of the stationary outer race (450) which together act as a one-way clutch that only allows the inner race to rotate in one direction (see Figure 7 & Paragraph 80).
PLEASE NOTE that Uppal teaches having a bi-directional clutch assembly (420; Figures 6-7; Paragraphs 32-33) rotatably connected to a shaft and the proposed modification is to simply substitute the described shaft coupling of Merrill with the bi-directional clutch assembly of Uppal.  The examiner would also note that the proposed modification does not conflict with the modification of Merrill by Chelaidite (in view of Claim 1).  In view of Claim 1, Merrill was modified to have their existing shaft coupling configured such that it comprised a mechanism to prevent the reverse rotation of the motor shaft as was being taught by Chelaidite (see the rejection of Claim 1 above).  Uppal’s bi-directional clutch assembly is also connected to a shaft AND is also provided with a mechanism to prevent the reverse rotation of a shaft, which is exactly the same as the teaching of Chelaidite (which is also to provide a mechanism to prevent the reverse rotation of a shaft, as described in Paragraphs 8 & 56).
This modification (once incorporated into Merrill as modified by Chelaidite in view of Claim 1), would result in having the directional coupling comprises a solenoid (as taught by Uppal in Paragraph 58) which is configured to disengage the shaft when a voltage from a drive unit is applied to the motor section, thereby allowing rotation of the motor shaft (The proposed modification is to have Uppal’s bi-directional clutch assembly coupled to the shafts of wherein the solenoid is configured to engage the shaft when no voltage is applied to the motor section, thereby preventing rotation of the motor shaft (The solenoid one-way clutch of Uppal would serve the same function and operating in a similar manner to the coupling device of Merrill (as modified by Chelaidite in view of Claim 1) where it is configured to engage with the motor shaft to prevent rotation of the motor shaft in the reverse direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the directional coupling of Merrill/Chelaidite with the one taught by Uppal, in order to provide a directional coupling with enhanced functionality. 
With respect to the limitation specifying that the solenoid is configured to engage the MOTOR shaft, while Uppal does describe how the outer race (422) can be coupled to a rotating component (Paragraph 76) and that the inner race (436) can also be coupled to a rotary component (see Paragraph 77), which when applied to Merrill would have each of the inner & outer race coupled to one of either the motor shaft (40) or pump shaft (14), they are silent regarding which of the inner or outer race is connected to the motor shaft.  HOWEVER, since Uppal describes how each of the inner & outer race can be coupled to a rotary component, having Uppal’s solenoid configured to specifically engage/disengage with the motor shaft, would have been considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the solenoid specifically engage with the motor shaft, as long as the one-way clutch effectively functions as intended (which in this case is having the clutch prevent reverser rotation of the motor shaft).   
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Merrill (as modified by Chelaidite & Uppal) to have the solenoid engage with the motor shaft to prevent the reverse rotation of the motor shaft, as such a modification would have been 
Regarding Claim 11, Merrill in view of Chelaidite & Uppal teaches the invention as disclosed above in Claim 10, wherein Merrill (as modified by Uppal in view of Claim 10) further teaches:  further comprising a pin (Uppal: 450) mounted on the solenoid (Uppal: Figure 7) which is configured to alternately engage and disengage a hole in the shaft (the pin (450) is configured to alternately engage/disengage with one of the plurality of holes formed in the outer surface of the rotating element.  Once this teaching of Uppal was incorporated into Merrill, this would have the pin alternately engaging with a hole formed on the outer radial surface of the inner race (436) of the directional coupling which (as noted in the rejection of Claim 10) could be connected to the motor shaft).  

Claims 1-9, 12, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill in further view of Schneider (US 3,918,830 A) (Schneider hereinafter) & Chelaidite, and as evidenced by Breitzmann.
Regarding Claim 1, Merrill discloses:  An electric submersible pump (ESP) system (8) comprising: 
a motor section (36); 
a pump section (15); and 
a coupling (24) that is configured to allow a motor shaft (40) of the motor section (36) to rotate in a forward direction when the motor section is powered on (Figure 1; Paragraph 20; Merrill teaches the use of a splined coupling for rotatably connecting the motor shaft (40) to 
Merrill fails to disclose the coupling being a directional coupling that is configured to prevent the motor shaft from rotating when the motor section is powered off.
HOWEVER, Schneider does teach having a directional coupling (12) connecting a motor shaft (1) to a driven shaft (6, 13 & 17-19), where the directional coupling is configured to allow the motor shaft to rotate in a forward direction when the motor is powered on, and to prevent the motor shaft from rotating in the reverse direction (Column 3 - Lines 47-56; The directional coupling of Schneider is described as having a blocking device (15) between the flange (13) of the motor shaft (1) and the stationary housing (11), where the blocking device comprises an annulus of sprags or analogous blocking elements which do not interfere with rotation of the flange (13) in the clockwise direction, but become operate when the flange rotates counter-clockwise, thereby preventing the motor shaft from rotating in the reverse direction when the motor shaft is not being driven in the forward direction.  This is identical to the structure & function of the directional coupling described by the applicant in Figure 7 & Paragraphs 56-58.  So Schneider’s directional coupling would be configured to “prevent the motor shaft from rotating” in the same way & for the same reasons as the directional coupling of the claimed invention).  
Incorporating Schneider’s directional coupling into Merrill would provide the benefit of allowing the motor shaft to be rotatably coupled to the seal shaft in such a way that the motor shaft is able to drive the seal shaft when the motor is powered and that motor shaft is rotating in the forward direction, while also preventing the motor from becoming damaged due to having the motor shaft rotating in the reverse direction.  FURTHERMORE, both Merrill & Schneider are using couplings for transmitting rotating forces from a motor shaft to a driven shaft, and it is noted in this case, the shaft coupling of Merrill) for another (in this case, the shaft coupling of Schneider) to obtain predictable results (in this case, a shaft coupling that is capable of transmitting rotating forces from one shaft to another) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill to have the motor shaft coupled to the seal shaft using a directional coupling that is able to prevent the motor shaft from rotating in the reverse direction, as taught by Schneider.
While Schneider does explicitly describe how their directional coupling is configured to prevent reverse rotation of the motor shaft (see Column 3 - Lines 47-56), they are silent regarding having the directional coupling specifically designed to prevent the rotation of the motor shaft in the reverse direction “when the motor section is powered off”.  However, Chelaidite does teach how an electric motor (100) that is used to drive a pump (see Paragraph 2) can further comprises a directional coupling (124) that is configured to allow the motor shaft (146) of the motor section (100) to rotate in a forward direction when the motor section is powered on, and to prevent the motor shaft (146) from rotating when the motor section is powered off (see Paragraphs 8 & 56).  PLEASE NOTE, since Schneider already teaches having a directional coupling that is configured in such a way as to prevent the reverse rotation of the motor shaft (see Column 3 - Lines 47-56), for the proposed modification the examiner is ONLY relying on Chelaidite’s teaching that it is known that motor shaft locking mechanisms used to prevent the reverse rotation of the motor shaft (such as the described motor shaft locking mechanism of when the motor section is powered off (as described by Chelaidite in Paragraphs 8 & 56).     
 Chelaidite describes how there is a need in electric motors to provide a locking mechanism to prevent the back driving of the motor when the motor is turned off or not powered (see Paragraph 5).  The locking mechanism allows a high efficiency mechanism to be provided between the motor output and the destination so that the torque from the motor can be transferred with high efficiency, but after the torque has bene transferred and the motor is turned off the locking mechanism prevents back driving of the motor and thus release any generated torque or clamping force (see Paragraph 6 of Chelaidite).  FURTHERMORE, it is also known that in submersible well pumps driven by an electric motor, providing a feature to prevent the reverse rotation of the motor shaft would be beneficial because the reverse rotation of the pump motor can create a back EMF which may lead to significant voltage that can damage the motor and/or degrade components in the motor drive (as evidenced by Breitzmann in Paragraph 1 - Lines 1-23).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Merrill (as modified by Schneider) to have Schneider’s motor shaft directional coupling configured to prevent the motor shaft from rotating in the reverse direction when the motor section is powered off, as taught by Chelaidite.  As described by Chelaidite in Paragraphs 5-6, this would allow a high efficiency mechanism to be provided between the motor output and the destination so that the torque can be transmitted to the driven application with high efficiency, while stopping any back driving of the motor after the motor is turned off thereby preventing the release of any generated torque.  FURTHERMORE, such a modification would 
Regarding Claim 2, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) comprises a directional shaft coupling (Schneider: Figure 2; The “directional shaft coupling” comprises components 13-15 & 17-20.) which couples the motor shaft (Merrill: 40) to a pump shaft (Merrill: Paragraph 20 - Lines 10-12; Merrill describes how the upper end of the seal shaft (14) connects to the pump shaft, so the motor shaft is coupled to the pump shaft via the seal shaft) of the pump section (Merrill: 15), wherein the directional shaft coupling enables the pump shaft to freewheel in the forward direction without causing the motor shaft to rotate (Schneider: Abstract & Column 4 - Lines 8-15; Schneider describes how the overrunning clutch (14) is configured such that the pump shaft (6) can rotate in the forward direction at a speed exceeding the speed of the motor shaft (1) WITHOUT having the pump shaft drive the motor shaft.  This is describing the pump shaft being able to “freewheel in the forward direction” in the same way as in the applicant’s invention.), and wherein the directional shaft coupling (Schneider: 13-15 & 17-20) drives the pump shaft in the forward direction when the motor shaft rotates the directional shaft coupling in the forward direction (Merrill was modified with the directional coupling of Schneider, where Schneider describes how the coupling allows the motor shaft to drive the pump shaft in the forward direction (Column 3 - Lines 47-56).  
Regarding Claim 3, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 2, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) comprises: 
a first ratcheting mechanism (Schneider: 15) configured to enable the motor shaft to rotate in a forward direction with respect to a housing of the motor section when a voltage is applied to the motor section (Schneider: see the annotation of Figure 3 below; Column 1 - Lines 50-55; Column 3 - Lines 52-56; Schneider describes how the blocking device (15) is used to prevent the output/motor shaft (1) from rotating in the counter clockwise direction.  While the figures don’t show the individual features of the first ratcheting mechanism, Schneider still clearly describes the blocking device as being a one-way clutch or a ratchet-and-pawl assembly (see Column 1 - Lines 50-53 & Column 3 - Lines 52-56); and
a second ratcheting mechanism (Schneider: 14) configured to enable the pump shaft to rotate in a forward direction with respect to the motor shaft (Schneider describes how an overrunning clutch (or an analogous one-way clutch) is used to connect the motor shaft to the driven shaft (see Column 4 - Lines 1-7).  Schneider describes in Column 1 - Lines 50-55 & Column 3 - Lines 52-56 how a ratcheting mechanism would be a known analogous form for the one-way clutch.).  

    PNG
    media_image1.png
    399
    540
    media_image1.png
    Greyscale

Regarding Claim 4, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) further comprises a directional lock (15) configured to enable rotation of the motor shaft in the forward direction with respect to a housing of the motor section and prevent rotation of the motor shaft in the reverse direction with respect to the housing of the motor section (Schneider: Column 3 - Lines 47-56).  
Regarding Claim 5, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill further teaches:  further comprising a seal section (10) that is positioned between the pump section (15) and the motor section (36; Figure 1), wherein the seal section (10) includes a seal shaft (14) that is coupled between the motor shaft (40) and the pump shaft (Figure 1; Paragraph 20 - Lines 10-12), wherein the seal shaft is secured to the pump shaft so that the pump shaft cannot rotate with respect to the seal shaft (Paragraph 20 - Lines 10-12). 
Merrill (as modified by Schneider) teaches:  wherein the directional shaft coupling (Schneider: The “directional shaft coupling” comprises components 13-15 & 17-20) enables the seal shaft to freewheel in the forward direction without causing the motor shaft to rotate (Schneider: Abstract & Column 4 - Lines 8-15; Schneider describes how the overrunning clutch (14) is configured such that the pump shaft (6; which when incorporated into Merrill would become the “seal shaft”) can rotate in the forward direction at a speed exceeding the speed of the motor shaft (1) WITHOUT having the pump shaft drive the motor shaft.  This is describing the pump/seal shaft as being able to “freewheel in the forward direction” in the same way as in the applicant’s invention.), and wherein the directional shaft coupling (Schneider: The “directional shaft coupling” comprises components 13-15 & 17-20) drives the seal shaft in the forward direction when the motor shaft rotates the directional shaft coupling in the forward direction (Schneider describes in Column 3 - Lines 31-34 how an overrunning clutch is used to rotatably connect the motor shaft to the driven shaft (which when incorporated into Merrill would be the “seal shaft”)).  
Regarding Claim 6, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 5, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) comprises a combined directional unit (Schneider: 14) that is installed between the motor section and the seal section, wherein the combined directional unit is secured to the motor shaft and a seal shaft of the seal section (This would be met upon the modification of Merrill with the directional coupling of Schneider, where looking to Figure 2 of Schneider motor shaft (1) is connected to the flange (13) of the driven shaft (6) via an overrunning clutch (14)).  
Regarding Claim 8, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) is configured to enable unidirectional rotation between the motor shaft (Merrill: 1) and a pump shaft of the pump section (Schneider describes how an overrunning clutch (or an analogous one-way clutch) is used to connect the motor shaft to the driven shaft (see Column 4 - Lines 1-7)), and unidirectional rotation between the motor shaft (Merrill) and a housing of the motor section (Schneider: Column 1 - Lines 50-55; Column 3 - Lines 52-56), such that the pump shaft freewheels in a forward direction without causing the motor shaft to rotate in the forward direction (Schneider: Abstract & Column 4 - Lines 8-15; Schneider describes how the overrunning clutch (14) is configured such that the pump shaft (6) can rotate in the forward direction at a speed , and both the pump shaft and motor are prevented from rotating in the reverse direction (The directional coupling (12) of Schneider is structurally & operationally identical to the directional coupling of the applicants invention, where Schneider has a coupling with a blocking device (15) which prevents rotation of the motor shaft in the reverse direction (see Column 3 - Lines 47-56) and a one-way clutch between the motor shaft & pump shaft that only has the motor shaft drivably engage the pump shaft in the forward direction (see Column 4 - Lines 1-7), where the one-way clutches can comprise an annulus of sprags or analogous blocking elements which do not interfere with rotation in one direction while becoming operative in the reverse direction (see Column 1 - Lines 50-53 & Column 3 - Lines 52-56).  So the directional coupling of Schneider would be preventing both the pump & motor shaft from rotating in the reverse direction in the same way & for the same reasons as the applicant’s invention).  
Regarding Claim 9, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 1, wherein Merrill (as modified by Schneider in view of Claim 1) further teaches:  wherein the directional coupling (Schneider: 12) comprises a centrifugally activated clutch which selectively engages the motor shaft and pump shaft when the motor is operated to drive the motor shaft in the forward direction (Schneider: Column 4 - Lines 1-7).  
Regarding Claim 12
Regarding Claim 13, this claim is directed to an apparatus having the same claimed structure as previously recited in Claim 5.  Therefore Claim 13 is rejected under the same prior art and motivations as those used in the rejection of Claim 5.
Regarding Claim 15, this claim is directed to an apparatus having the same claimed structure as previously recited in Claim 4.  Therefore Claim 15 is rejected under the same prior art and motivations as those used in the rejection of Claim 4.

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill, Schneider & Chelaidite (and as evidenced by Breitzmann), as applied to Claims 6 & 13 (respectively) above, and further in view of Watanabe (US 2008/0078647 A1) (Watanabe hereinafter).
Regarding Claim 7, Merrill in view of Schneider & Chelaidite teaches the invention as disclosed above in Claim 6, wherein Merrill (as modified by Schneider in view of Claim 1) further discloses:  wherein the combined directional unit (Schneider: 14) comprises: 
an outer shell (Schneider: 20) which is secured to the motor shaft (Schneider: 1); and 
an insert (Schneider: 13) that is secured to the seal shaft of the seal section (In Schneider, the insert is secured to the pump shaft (6), but when Schneider’s directional coupling is incorporated into Merrill, this would have the insert coupled to the seal shaft since in Merrill a seal shaft connects the motor shaft to the pump shaft).
Merrill, Schneider & Chelaidite all fail to teach:  wherein the insert is positioned coaxially within the outer shell, the outer shell having a plurality of wedge-shaped recesses in an interior surface thereof; 

wherein rotation of the insert in the forward direction with respect to the outer shell causes each roller to roll toward a wider end of the corresponding wedge-shaped recess, thereby enabling the insert and the seal shaft to freewheel in the forward direction with respect to the outer shell and the motor shaft; and 
wherein rotation of the outer shell in the forward direction with respect to the insert causes each roller to roll toward a narrower end of the corresponding wedge-shaped recess, thereby frictionally engaging the insert and the outer shell and thereby preventing the insert and the seal shaft from rotating in the reverse direction with respect to the outer shell.  
With respect to the limitation describing having the seal shaft insert positioned coaxially WITHIN the outer shell [of the motor shaft], in Schneider the insert is positioned coaxially OUTSIDE of the motor shafts outer shell.  HOWEVER, the examiner holds that this is merely a reversal of parts that would have been held as an obvious modification (see MPEP 2144.04 Paragraph VI.A.).   FURTHREOMRE, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the insert of the seal shaft to be positioned coaxially within the outer shell of the motor shaft is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the insert WITHIN the outer shell versus the arrangement disclosed by Schneider, as long as the one-way clutch effectively functions as intended.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further 
Watanabe further teaches how a one-way clutch assembly, wherein:  the outer shell (4) having a plurality of wedge-shaped recesses (17) in an interior surface thereof (Figure 4; Paragraph 83); 
wherein each of a plurality of rollers (13) is positioned between the insert (12) and the outer shell (11) in a corresponding one of the wedge-shaped recesses (Figure 4); 
wherein rotation of the insert in the forward direction with respect to the outer shell causes each roller to roll toward a wider end of the corresponding wedge-shaped recess, thereby enabling the insert and the seal shaft to freewheel in the forward direction with respect to the outer shell and the motor shaft (Paragraph 83; This describes how when the rollers (13) move to the wider portion of the wedge-like space (17), this achieves a free state where the transmission of rotating power is interrupted, which would result in a “freewheel” of the inner ring (12)); and 
wherein rotation of the outer shell in the forward direction with respect to the insert causes each roller to roll toward a narrower end of the corresponding wedge-shaped recess, thereby frictionally engaging the insert and the outer shell and thereby preventing the insert and the seal shaft from rotating in the reverse direction with respect to the outer shell (Paragraph 83; This describes how when the rollers (13) move into the narrower portion of the wedge-like space (17), this achieves a locked state between the inner & outer rings.  This “locked 
PLEASE NOTE, Schneider directed to having a directional coupling using one-way clutch assemblies to control the rotation of the motor shaft & pump shaft with respect to each other AND to the stationary housing.  Schneider describes how “analogous blocking elements” can be used in the outer blocking device for preventing the rotation of the motor shaft with the housing, where the roller-type clutch of Watanabe would be considered an “analogous blocking element”.  So the examiner is simply substituting the described pawl/ratchet one-way clutch assembly of Schneider with the roller one-way clutch assembly of Watanabe.  
Modifying the one-way clutch assembly of Schneider (which is being incorporated into the ESP assembly of Merrill) with the roller one-way clutch assembly of Watanabe would provide the benefit of allowing the system to be protected if the submersible pump experiences an abnormal/overload condition (see Paragraph 28 of Watanabe).  This is because Watanabe’s roller one-way clutch assembly further comprises an additional recess (19) disposed circumferentially beyond the respective roller locking positions such that if an overload is applied, the rollers fall within these recesses and cancelling the locked state (see Paragraph 28).  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the pawl/ratchet one-way clutch assembly) for another (in this case, the roller one-way clutch assembly) to obtain predictable results (in this case
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the ESP assembly of Merrill (as modified in view of Claim 6) could be further modified to have a roller one-way clutch assembly used to rotatably secure the insert to the outer shell, as taught by Watanabe.
Regarding Claim 14, this claim is directed to an apparatus having the same claimed structure as previously recited in Claim 7.  Therefore Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichihara et al (US 2003/0085091 A1), Schuaf (US 2004/0262043 A1), Byun (US 2008/0179156 A1), Kimes et al (US 2006/0185957 A1), Bogdanov et al (US 3,802,803 A), Chelaidite (US 10,903,715 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746           

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746